DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabuchi, US 2012/0256078.
In regard to claim 1, Mabuchi, US 2012/0256078, discloses an imaging apparatus that amplifies signal voltage resulting from voltage conversion of signal charge obtained by photoelectric conversion of an optical image of an object and then performs digital conversion to the signal voltage, comprising: 
an amplifier circuit (see figure 1, elements 15 and 16) that amplifies the signal voltage using two or more amplification factors (see para 47-48 and 96-97: amplifies by two amplification factors to set first gain for low luminance signal DL and second gain for high luminance signal DH); 
a weight determining unit configured to determine weights for the respective signals subjected to the digital conversion after the amplification based on the two or more different amplification factors in the amplifier circuit (see para 88-98: the combining circuit 71 determines and applies the weighs of the signal in a 4:1 ratio); and 
a combining unit configured to combine the two or more signals subjected to the digital conversion after the amplification using the weights (see para 88-95).
In regard to claim 2, Mabuchi, US 2012/0256078, discloses the imaging apparatus according to Claim 1, comprising: an amplification factor determining unit configured to determine the amplification factors corresponding to luminance information about the object for at least one of the two or more amplification factors (see para 77-79: column signal processors are set based on the control circuit 13).
In regard to claim 3, Mabuchi, US 2012/0256078, discloses the imaging apparatus according to Claim 2, wherein the amplifier circuit includes two or more amplifier circuits (see figure 1, element 15 and 16).
In regard to claim 16, Mabuchi, US 2012/0256078, discloses the imaging apparatus according to Claim 1, wherein the combining unit performs the combination using the weights determined based on the two or more amplification factors and an amount of read-out noise occurring in the digital conversion of the signal subjected to the photoelectric conversion (see para 76-94: the combining unit 71 combines the DL and DH signals that have been adjusted for fixed pattern noise according to the weighting).
In regard to claim 17, since Mabuchi, US 2012/0256078, discloses the imaging apparatus and its operation as described above in regard to claim 1, the method of claim 17 is also disclosed (see claim 1 above).
In regard to claim 18, since Mabuchi, US 2012/0256078, discloses the imaging apparatus and its operation as described above in regard to claim 1, the storage medium of claim 18 is also disclosed (see claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi, US 2012/0256078, in view of Kita et al., US 2019/0074307.
In regard to claim 4, Mabuchi, US 2012/0256078, discloses the imaging apparatus according to Claim 3.  The Mabuchi reference does not specifically disclose comprising: 
a luminance acquiring unit configured to acquire the luminance information from the signal resulting from the amplification and the digital conversion of the signal voltage by one amplifier circuit, among the two or more amplifier circuits, wherein the amplification factor determining unit determines the amplification factor corresponding to the luminance information for an amplifier circuit different from the amplifier circuit that amplifies the signal voltage in the signal used for the acquisition of the luminance information.
Kita et al., US 2019/0074307, discloses a luminance acquiring unit configured to acquire the luminance information from the signal resulting from the amplification and the digital conversion of the signal voltage by one amplifier circuit, among the two or more amplifier circuits (see figure 9, element 12c and para 112), wherein the amplification factor determining unit determines the amplification factor corresponding to the luminance information for an amplifier circuit different from the amplifier circuit that amplifies the signal voltage in the signal used for the acquisition of the luminance information (see para 114 and para 235).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Mabuchi, US 2012/0256078, in view of Kita et al., US 2019/0074307, to have a luminance acquiring unit configured to acquire the luminance information from the signal resulting from the amplification and the digital conversion of the signal voltage by one amplifier circuit, among the two or more amplifier circuits, wherein the amplification factor determining unit determines the amplification factor corresponding to the luminance information for an amplifier circuit different from the amplifier circuit that amplifies the signal voltage in the signal used for the acquisition of the luminance information, in order to determine and use an optimal amplification factor for optimal exposure.
In regard to claim 5, Mabuchi, US 2012/0256078, in view of Kita et al., US 2019/0074307, discloses the imaging apparatus according to Claim 4.  The Kita reference discloses wherein the luminance acquiring unit acquires the luminance information from the signal resulting from the amplification and the digital conversion of the signal voltage by the amplifier circuit having a relatively low amplification factor set therefor, among the two or more amplifier circuits, and the amplification factor determining unit determines the amplification factor corresponding to the luminance information for the amplifier circuit having a relatively high amplification factor set therefor, among the two or more amplifier circuits (see para 113-117).
In regard to claim 6, Mabuchi, US 2012/0256078, in view of Kita et al., US 2019/0074307, discloses the imaging apparatus according to Claim 4.  The Kita reference discloses wherein the luminance acquiring unit acquires, as the luminance information, at least either of an average and a standard deviation of luminance of an image by the signal subjected to the digital conversion and a skewness and a kurtosis of the luminance of the image by the signal subjected to the digital conversion (see para 117).
In regard to claim 9, Mabuchi, US 2012/0256078, in view of Kita et al., US 2019/0074307, discloses the imaging apparatus according to Claim 4.  The Mabuchi reference discloses comprising: at least one or more electric charge memories (see figure 2, element 46) that holds the signal charge, wherein the luminance acquiring unit acquires the luminance information based on the signal voltage resulting from the voltage conversion of the signal charge output from the electric charge memory (see para 56-59).
In regard to claim 10, Mabuchi, US 2012/0256078, in view of Kita et al., US 2019/0074307, discloses the imaging apparatus according to Claim 4.  The Mabuchi reference discloses comprising: a storing unit configured to store an image by the signal subjected to the digital conversion in an image memory, wherein the luminance acquiring unit acquires a histogram of luminance from the stored image (see figure 14, element 304 and para 152).

Allowable Subject Matter
Claims 7, 8, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2015/0102206, discloses an imaging device that combines a first and second signal.  US 9,137,455, discloses an image sensor which produces a combined image with mixed weights.  US 2015/0350516, discloses an imaging device with multiple exposures.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs